Citation Nr: 1441831	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-31 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for osteoarthritis of the right knee.

2.  Entitlement to an initial disability rating greater than 10 percent for osteoarthritis of the left knee.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for osteoarthritis of both knees and assigned a 10 percent disability rating for each knee.   

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, to include a transcript of the January 2013 Board hearing presided over by the undersigned Veterans Law Judge. 

The Board remanded the appeal in November 2013 for further evidentiary development.  The RO continued its previous denials in a May 2014 supplementary statement of the case, and the case is again before the Board for further appellate proceedings.  

Because there is no indication in the record that the Veteran is unable to obtain or follow a substantially gainful occupation due to his service-connected bilateral knee disability, a TDIU has not been raised by the record and is not before the Board.  

The issues of (a) entitlement to service connection for hypertension; (b) entitlement to service connection for a left heel disability, to include as secondary to the service-connected left and right knee osteoarthritis; and (c) entitlement to service connection for a traumatic brain injury, have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2014 and May 2014 Veteran statements.  The Board previously referred the issue of entitlement to service connection for hypertension to the AOJ in the November 2013 Board remand.  The Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

In the Veteran's January 2014 statement, he appears to be asserting a claim for an increased rating for his service-connected psychiatric disability.  The Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. §§ 19.9(b), 20.201 (2013); c.f. Manlicon v. West, 12 Vet. App. 238 (1999).  At the very least, the AOJ should contact the Veteran and ask him to clarify his intentions with respect to the foregoing assertions.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Per the Board's November 2013 remand directives, the Veteran was afforded a VA examination in February 2014.  The VA examiner discussed that there was subjective evidence of instability, but he found no objective evidence of instability.  The Veteran reported to the VA examiner that he fell recently and sustained a calcaneus fracture and twisted his right knee.  In a May 2014 statement, the Veteran stated that he visited the emergency room in January 2014 due to his disability.  The Veteran stated that his symptoms, to include instability, caused him to fall and fracture his left calcaneus (heel).    

Because the outstanding VA treatment records from December 2013, to include records pertaining to the Veteran's January 2014 fall, may show objective evidence of instability, these records should be obtained and associated with the claims file.  38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following action:

1. Please obtain outstanding VA treatment records, to include from December 2013 to present, and to include from La Jolla VAMC and San Diego VAMC. 

Associate all records obtained with the claims file.

2. Complete the above development and any additional development that is deemed warranted.  Then readjudicate the claims on appeal and furnish the Veteran and his representative a supplemental statement of the case if the matters are not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the claims are returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

